Exhibit 99.1 TILERA CORPORATION AND SUBSIDIARIES Consolidated Financial Statements December 31, 2013 and 2012 (With Independent Auditors’ Report Thereon) KPMG LLP Mission Towers I Suite 100 3975 Freedom Circle Drive Santa Clara, CA 95054 Independent Auditors’ Report The Stockholders Tilera Corporation: We have audited the accompanying consolidated financial statements of Tilera Corporation and its subsidiaries, which comprise the consolidated balance sheets as of December 31, 2013 and 2012, and the related consolidated statements of operations and comprehensive loss, stockholders’ equity, and cash flows for the years then ended, and the related notes to the consolidated financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with U.S. generally accepted accounting principles; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditors’ judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditors consider internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. KPMG LLP is a Delaware limited liability partnership, the U.S. member firm of KPMG International Cooperative (“KPMG International”), a Swiss entity. Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Tilera Corporation and its subsidiaries as of December 31, 2013 and 2012, and the results of their operations and their cash flows for the years then ended, in accordance with U.S. generally accepted accounting principles. Santa Clara, California November 5, 2014 F - 2 TILERA CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets December 31, 2013 and 2012 (In thousands, except share data) Assets Current assets: Cash and cash equivalents $ Accounts receivable, net of allowance for doubtful accounts of $22 and $63 as of December 31, 2013 and 2012, respectively Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net Deposits and other assets 74 65 Total assets $ Liabilities Current liabilities: Revolving credit line $ Term debt — Accounts payable Accrued liabilities Payroll liabilities Other current liabilities Total current liabilities Long-term debt, net of current portion — Total liabilities Stockholders’ Equity Stockholders’ equity: Convertible preferred stock – Series A (par value of $0.0001; 15,951,250 shares, authorized; and 15,750,000 shares, issued and outstanding) Convertible preferred stock – Series B (par value of $0.0001; 16,780,813 shares, authorized; and 16,547,000 shares, issued and outstanding) Convertible preferred stock – Series C (par value of $0.0001; 115,600,000 shares, authorized; and 109,800,724 shares, issued and outstanding) Convertible preferred stock – Series D (par value of $0.0001; 78,167,855 shares, authorized; and 76,796,488 shares, issued and outstanding) Convertible preferred stock – Series E (par value of $0.0001; 27,435,000 shares, authorized; and 27,289,145 shares, issued and outstanding) Common stock (par value of $0.0001; 380,000,000 shares, authorized; 20,815,423 and 13,845,748 shares, issued and outstanding in 2013 and 2012, respectively) 2 1 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ See accompanying notes to consolidated financial statements. F - 3 TILERA CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations and Comprehensive Loss Years ended December 31, 2013 and 2012 (In thousands) Revenue $ Cost of goods sold Gross profit Operating expenses: Selling and marketing Research and development General and administrative Total operating expenses Operating loss ) ) Interest and other income (expense): Interest income 7 26 Interest expense ) ) Other expense (6 ) ) Total interest and other expense, net ) ) Loss before income taxes ) ) Income taxes 56 58 Net loss and comprehensive loss $ ) ) See accompanying notes to consolidated financial statements. F - 4 TILERA CORPORATION AND SUBSIDIARIES Consolidated Statements of Stockholders’ Equity Years ended December 31, 2013 and 2012 (In thousands, except share data) Series A convertible Series B convertible Series C convertible Series D convertible Series E convertible Total preferred stock preferred stock preferred stock preferred stock preferred stock Common stock Additional Accumulated stockholders’ Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount paid-in capital deficit equity Balance, December 31, 2011 $ — $
